UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21569 Pioneer Asset Allocation Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:July 31 Date of reporting period:July 1, 2016 to June 30, 2017 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Asset Allocation Trust By (Signature and Title) /s/ Lisa Jones Lisa Jones, Chief Executive Officer & President Date:August 15, 2017 Pioneer Solutions - Balanced Fund ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B598 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B671 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES, INC. Ticker:Security ID:464286509 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement MFS FUNDS Ticker:MIDGX-USSecurity ID:55272P778 Meeting Date: MAR 23, 2017Meeting Type: Special Record Date:JAN 06, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Steven E. BullerForForManagement 1.2Elect Director John A. CaroselliForForManagement 1.3Elect Director Maureen R. GoldfarbForForManagement 1.4Elect Director David H. GunningForForManagement 1.5Elect Director Michael HegartyForForManagement 1.6Elect Director John P. KavanaughForForManagement 1.7Elect Director Robert J. ManningForForManagement 1.8Elect Director Clarence Otis, Jr.ForForManagement 1.9Elect Director Maryanne L. RoepkeForForManagement 1.10Elect Director Robin A. StelmachForForManagement 1.11Elect Director Laurie J. ThomsenForForManagement PIONEER BOND FUND Ticker:PBOBX-USSecurity ID:723622809 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental 4Approve Change in Investment ObjectiveForForManagement PIONEER FUND Ticker:PBODX-USSecurity ID:723682407 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER FUNDS Ticker:GHYYX-USSecurity ID:72369G405 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER HIGH YIELD FUND Ticker:TYHRX-USSecurity ID:72369B406 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER MID CAP VALUE FUND Ticker:PBCGX-USSecurity ID:72375Q702 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST III Ticker:CVFYX-USSecurity ID:72387X406 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST V Ticker:PIMAX-USSecurity ID:72387N663 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VII Ticker:Security ID:72388C302 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VIII Ticker:XPIDSecurity ID:723709507 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST X Ticker:PIGFX-USSecurity ID:723695706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST X Ticker:MAUCX-USSecurity ID:72388E308 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST XI Ticker:XPIBSecurity ID:724010509 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER STRATEGIC INCOME FUND Ticker:STRYX-USSecurity ID:723884706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement Pioneer Solutions - Conservative Fund ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B598 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B671 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES, INC. Ticker:Security ID:464286509 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement MFS FUNDS Ticker:MIDGX-USSecurity ID:55272P778 Meeting Date: MAR 23, 2017Meeting Type: Special Record Date:JAN 06, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Steven E. BullerForForManagement 1.2Elect Director John A. CaroselliForForManagement 1.3Elect Director Maureen R. GoldfarbForForManagement 1.4Elect Director David H. GunningForForManagement 1.5Elect Director Michael HegartyForForManagement 1.6Elect Director John P. KavanaughForForManagement 1.7Elect Director Robert J. ManningForForManagement 1.8Elect Director Clarence Otis, Jr.ForForManagement 1.9Elect Director Maryanne L. RoepkeForForManagement 1.10Elect Director Robin A. StelmachForForManagement 1.11Elect Director Laurie J. ThomsenForForManagement PIONEER BOND FUND Ticker:PBOBX-USSecurity ID:723622809 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental 4Approve Change in Investment ObjectiveForForManagement PIONEER FUND Ticker:PBODX-USSecurity ID:723682407 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER FUNDS Ticker:GHYYX-USSecurity ID:72369G405 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER HIGH YIELD FUND Ticker:TYHRX-USSecurity ID:72369B406 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER MID CAP VALUE FUND Ticker:PBCGX-USSecurity ID:72375Q702 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST III Ticker:CVFYX-USSecurity ID:72387X406 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST V Ticker:PIMAX-USSecurity ID:72387N663 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VI Ticker:FLYRX-USSecurity ID:72387S878 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VIII Ticker:XPIDSecurity ID:723709507 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST X Ticker:PIGFX-USSecurity ID:723695706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST X Ticker:MAUCX-USSecurity ID:72388E308 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST XI Ticker:XPIBSecurity ID:724010509 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER SHORT TERM INCOME FUND Ticker:STABX-USSecurity ID:72387U600 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER STRATEGIC INCOME FUND Ticker:STRYX-USSecurity ID:723884706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement Pioneer Solutions - Growth Fund ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B598 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES CORE HIGH DIVIDEND ETF Ticker:HDVSecurity ID:46429B671 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement ISHARES, INC. Ticker:Security ID:464286509 Meeting Date: JUN 19, 2017Meeting Type: Special Record Date:MAY 02, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jane D. CarlinForForManagement 1.2Elect Director Richard L. FagnaniForForManagement 1.3Elect Director Drew E. LawtonForForManagement 1.4Elect Director Madhav V. RajanForForManagement 1.5Elect Director Mark WiedmanForForManagement PIONEER BOND FUND Ticker:PBOBX-USSecurity ID:723622809 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental 4Approve Change in Investment ObjectiveForForManagement PIONEER FUND Ticker:PBODX-USSecurity ID:723682407 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER MID CAP VALUE FUND Ticker:PBCGX-USSecurity ID:72375Q702 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST III Ticker:CVFYX-USSecurity ID:72387X406 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST V Ticker:PIMAX-USSecurity ID:72387N663 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VII Ticker:Security ID:72388C302 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Management Agreement WithForForManagement Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST VIII Ticker:XPIDSecurity ID:723709507 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST X Ticker:PIGFX-USSecurity ID:723695706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement PIONEER SERIES TRUST XI Ticker:XPIBSecurity ID:724010509 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement 3Change Fundamental InvestmentForForManagement Objective to Non-fundamental PIONEER STRATEGIC INCOME FUND Ticker:STRYX-USSecurity ID:723884706 Meeting Date: JUN 13, 2017Meeting Type: Special Record Date:MAR 15, 2017 #ProposalMgt RecVote CastSponsor 1Approve Investment Advisory AgreementForForManagement with Pioneer Investment Management, Inc. 2.1Elect Director David R. BockForForManagement 2.2Elect Director Benjamin M. FriedmanForForManagement 2.3Elect Director Margaret B.W. GrahamForForManagement 2.4Elect Director Lisa M. JonesForForManagement 2.5Elect Director Lorraine H. MonchakForForManagement 2.6Elect Director Thomas J. PernaForForManagement 2.7Elect Director Marguerite A. PiretForForManagement 2.8Elect Director Fred J. RicciardiForForManagement 2.9Elect Director Kenneth J. TaubesForForManagement END NPX REPORT
